JUSTICE COTTER
dissents.
¶37 As the Court points out in ¶ 8 of its Opinion, where termination of parental rights is accomplished without the benefit of a treatment plan, it can be done only if the doctors who are testifying conclude that the “condition of the parent is unlikely to change within a reasonable time” (emphasis added). While Dr. Page was unfortunately not asked this question in the statutory terms, and therefore did not testify specifically that Ross’s condition was “unlikely to change within a reasonable time,” this was the clear import of his testimony.
*59¶38 The excerpts of testimony set forth by the Court in its Opinion demonstrate that Dr. Page, upon cross examination, would do no more than agree that it was “theoretically possible” that Ross would someday be able to assume a parenting role. Obviously, just about everything is theoretically possible. However, the balance of Dr. Page’s testimony cannot be fairly interpreted to suggest that such an outcome was likely.
¶39 To the contrary, Dr. Page recited Ross’s long history of acts of deviance, drug use, aggression, and other handicaps. On top of this, there was ample evidence that C.R.O. suffered from significant developmental disabilities, which would only further hamper the prospects of Ross’s ability to parent.
¶40 When Dr. Page’s entire testimony, rather than the carefully chosen excerpts relied upon by the majority, is considered, a theme of caution and conservatism is apparent. While he apparently was unwilling to say in Ross’s presence that Ross would never be able to overcome his difficulties or obtain adequate parenting skills, he made frequent references to the serious and long-term nature of Ross’s multiple disabilities and the extreme difficulty of overcoming those disabilities. He explained that the three years of counseling Ross had already undergone was not abnormal treatment for a “case like this” but that even after those three years, Ross continued to “need to learn to perceive the world in a less hostile place” and that “[t]he sexual deviant behaviors have been significant and [Dr. Page] did not perceive in [his] interview process that there was enough evidence that Ross has internalized the tools that he needs to run his own fife, yet.”
¶41 Dr. Page testified that Ross retained many of the same deficits after three years of counseling that he had prior to counseling, and that it would be unlikely “if [Ross] were in the ideal program” that he could successfully work through his numerous issues within a year’s time. He further explained that speculation as to "... the potential for future behavior is typically historical accounts of the same behavior. That is repeated treatment, repeated events, repeated problems suggest the same in the future.”
¶42 The tone of Dr. Page’s entire testimony appears to be that of a doctor unwilling to tell a disabled young man that he will never overcome his difficulties, but the Doctor was also clearly unwilling to say that his condition was likely to change within a reasonable time.
¶43 A mere theoretical possibility, which is all Dr. Page would concede upon cross examination, and upon which the Court relies in reversing the District Court, is simply not sufficient, in my judgment, to override the otherwise clear and convincing tenor of Dr. Page’s testimony, *60which was that Ross had shown no significant improvement despite three years of counseling, that he was not able to parent, and that his condition was unlikely to change within a reasonable time.
¶44 This Court should not substitute its judgment for that of the District Court in making a finding based to a large extent on credibility and weight of the evidence. In re T.A.G., 2002 MT 4, ¶ 7, [308 Mont. 89, ¶7] 39 P.3d 686, ¶7. I would therefore conclude that substantial evidence did exist to support the District Court’s finding, and I would affirm.
JUSTICES NELSON and LEAPHART join in the foregoing dissent.